              Case 2:10-cr-00328-JCC Document 453 Filed 08/23/21 Page 1 of 3




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR10-0328-JCC
10                             Plaintiff,                    ORDER
11          v.

12   RONALD BREKKE,

13                             Defendant.
14

15          This matter comes before the Court on Defendant Ronald Brekke’s motion for relocation
16   of release district (Dkt. No. 449) and motion to seal (Dkt. No. 451). Having thoroughly
17   considered the parties’ briefing, input from U.S. Probation, and the relevant record, the Court
18   hereby DENIES the motion for relocation (Dkt. No. 449) and GRANTS in part and DENIES in
19   part the motion to seal (Dkt. No. 451) for the reasons explained herein.
20          Mr. Brekke was convicted following a jury trial of one count of conspiracy to commit
21   theft of public money and three counts of wire fraud. (Dkt. Nos. 213, 294.) In June 2012, the
22   Court sentenced him to 144 months of imprisonment. (Dkt. No. 294.) He is currently serving his
23   sentence at FCI Bastrop in Texas with a scheduled release date of December 10, 2021. (Dkt. No.
24   452 at 1.) Mr. Brekke asks the Court to order the U.S. Probation Office to release him to Santa
25   Ana, California because he wishes to live there while serving his term of supervised release.
26   (Dkt. No. 449.) He contends that he does not have any ties in the Western District of


     ORDER
     CR10-0328-JCC
     PAGE - 1
              Case 2:10-cr-00328-JCC Document 453 Filed 08/23/21 Page 2 of 3




 1   Washington, that he was living in California for many years prior to his arrest in this matter, and

 2   that his friend in California told him he could use her address as his release address. (Id.; Dkt.

 3   No. 451 at 2.) The Government takes no position as to which judicial District Mr. Brekke serves

 4   his term of supervised release. (Dkt. No. 450.)

 5          According to U.S. Probation, the Central District of California, where Santa Ana is

 6   located, denied Mr. Brekke’s release plans to their district in 2019 and again on June 14, 2021.

 7   (Dkt. No. 452 at 1.) They indicated that the friend with whom Mr. Brekke wanted to reside was

 8   renting the residence and could not authorize Mr. Brekke to live there. (Id.) According to

 9   Probation, Mr. Brekke may propose another release plan prior to his release from custody, and, if

10   the Central District of California determines the plan is appropriate, that District will accept him

11   for supervision. (Id.) The Central District of California has also indicated that it will work with

12   our District to investigate any transfer options once Mr. Brekke is released from custody. (Id.)

13          Without a viable release plan, the Court declines to order that U.S. Probation release Mr.

14   Brekke to and supervise him in the Central District of California. Accordingly, the Court

15   DENIES the motion for relocation (Dkt. No. 449) without prejudice.

16          Mr. Brekke also asks to file his reply brief under seal because it contains private

17   information about third parties. (Dkt. No. 451.) The Court GRANTS in part and DENIES in part

18   the motion. The Court finds that redacting the addresses and phone numbers of third parties from
19   Mr. Brekke’s reply is necessary to serve the compelling interest in protecting the privacy of third

20   parties but sealing the reply in its entirety is not necessary. Accordingly, the Court DIRECTS the

21   Clerk to maintain the unredacted reply (Dkt. No. 451) under seal, and the Court will file an

22   unsealed redacted version on the docket.

23   //

24   //

25   //

26   //


     ORDER
     CR10-0328-JCC
     PAGE - 2
             Case 2:10-cr-00328-JCC Document 453 Filed 08/23/21 Page 3 of 3




 1         DATED this 23rd day of August 2021.




                                                 A
 2

 3

 4
                                                 John C. Coughenour
 5                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     CR10-0328-JCC
     PAGE - 3
